Name: Commission Directive 98/1/EC of 8 January 1998 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: agricultural policy;  natural and applied sciences;  agricultural activity;  environmental policy;  international trade
 Date Published: 1998-01-21

 Avis juridique important|31998L0001Commission Directive 98/1/EC of 8 January 1998 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 015 , 21/01/1998 P. 0026 - 0033COMMISSION DIRECTIVE 98/1/EC of 8 January 1998 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 97/14/EC (2), and in particular Article 13, second paragraph, third and fourth indents, thereof,Whereas measures should be taken to protect the Community against Diabrotica barberi Smith & Lawrence, Diabrotica undecimpunctata howardi Barber, Diabrotica undecimpunctata undecimpuctata Mannerheim and Diabrotica virgifera Le Conte, harmful organisms which have not hitherto been known to occur in the Community;Whereas measures should be taken against the introduction into and spread within the Community of Meloidogyne chitwoodi Golden et al. (all populations) and M. fallax Karssen and Tomato yellow leaf curl virus;Whereas the provisions on protective measures against Enarmonia prunivora Walsh and Ditylenchus dipsaci (KÃ ¼hn) Filipjev, organisms listed in the Annexes to the said Directive, should be improved, and in particular the list of host plants should be extended;Whereas it is no longer appropriate to maintain the current provisions on protective measures against Tomato spotted wilt virus;Whereas certain measures against Gymnosporangium asiaticum Miyabe ex Yamada, in particular in respect of plants of Photinia Ldl., should be modified because it has been determined that the said organism is only present in some third countries;Whereas improved measures should be taken to protect the Community against the introduction of harmful organisms affecting hybrids of Solanum L., other than those intended for planting, and aquarium plants;Whereas certain provisions concerning organisms affecting naturally or artificially dwarfed plants for planting, other than seeds, originating in non-European countries should be improved;Whereas certain provisions concerning organisms affecting isolated bark of Castanea Mill. should be amended and, in particular, adapted to the present distribution of organisms such as non-European Pissodes spp. and Scolytidae spp.;Whereas certain provisions concerning Monilinia fructicola (Winter) Honey, should be amended because it has been determined that only Prunus fruits from non-European countries should be subjected to phystosanitary control in the high-risk period from 15 February to 30 September;Whereas since it has been determined that the risk of spreading Xanthomonas campestris pv. pruni by intra-Community trade in P. laurocerasus L. and P. lusitanica L., is minimal, the relevant measures should be modified;Whereas since it has become apparent that there is no risk of transmitting Bemisia tabaci Genn with seeds, tubers and corms of Begonia L., the relevant measures should be modified;Whereas certain measures against Clavibacter michiganensis spp. insidiosus Davis et al. should be modified in order to take account of the area of origin of the seeds and the presence of the disease in that area;Whereas in order to take into account the phytosanitary risk involved with the import of parts of certain plants, other than fruits and seeds, certain measures should be modified;Whereas these amendments are in accordance with the requests of the Member States concerned;Whereas, therefore, the relevant Annexes to Directive 77/93/EEC should be amended accordingly;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Comittee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 Annexes I to V to Directive 77/93/EEC are hereby amended as indicated in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 May 1998. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the main provisions of domestic law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 8 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 87, 2. 4. 1997, p. 17.ANNEX 1. In Annex I, Part A, Section I(a), the following points are inserted after point 10:'10.1. Diabrotica barberi Smith & Lawrence10.2. Diabrotica undecimpunctata howardi Barber10.3. Diabrotica undecimpunctata undecimpunctata Mannerheim10.4. Diabrotica virgifera Le Conte`.2. In Annex I, Part A, Section I(a), the following point is inserted after point 11:'11.1. Hirschmanniella spp., other than Hirschmanniella gracilis (de Man) Luc & Goodey`.3. In Annex I, Part A, Section II(a), the following points are inserted after point 6:'6.1. Meloidogyne chitwoodi Golden et al. (all populations)6.2. Meloidogyne fallax Karssen`.4. In Annex I, Part A, Section II(a), the following point is inserted after point 8:'8.1. Rhizoecus hibisci Kawai & Takagi`.5. In Annex II, Part A, Section I(a), point 12, the text in the right-hand column is replaced by the following:'Plants of Crataegus L., Malus Mill., Photinia Ldl., Prunus L. and Rosa L., intended for planting, other than seeds, and fruit of Malus Mill. and Prunus L., originating in non-European countries`.6. In Annex II, Part A, Section II(d), point 15, the right-hand column, the following words are added:'other than seeds`.7. In Annex II, Part A, Section II(d), the following point is added:>TABLE>.8. In Annex III, Part A, point 9 is replaced by the following:>TABLE>9. In Annex III, Part A, point 12, the text in the left-hand column is replaced by the following:'Tubers of species of Solanum L. and their hybrids, other than those specified in points 10 and 11`.10. In Annex IV, Part A, Section I, point 16, the text in the left-hand column is replaced by the following:'From 15 February to 30 September, fruits of Prunus L., originating in non-European countries`.11. In Annex IV, Part A, Section I, point 25.4, right-hand column, the following is added:'and(cc) either, the tubers originate in areas in which Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen are known not to occur; or(dd) in areas where Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen are known to occur,- either the tubers originate from a place of production which has been found free from Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen based on an annual survey of host crops by visual inspection of host plants at appropriate times and by visual inspection both externally and by cutting of tubers after harvest from potato crops grown at the place of production, or- the tubers after harvest have been randomly sampled and, either checked for the presence of symptoms after an appropriate method to induce symptoms, or laboratory tested, as well as inspected visually both externally and by cutting the tubers, at appropriate times and in all cases at the time of closing of the packages or containers before marketing according to the provisions on closing in Council Directive 66/403/EEC (*), and no symptoms of Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen have been found.(*) OJ 125, 11. 7. 1966, p. 2320/66.`12. In Annex IV, Part A, Section I, point 43 is replaced by the following:>TABLE>13. In Annex IV, Part A, Section I, the following point is inserted after point 45:>TABLE>14. In Annex IV, Part A, Section I, point 46, right-hand column 'and (45.1)` is inserted after '(45)`.15. In Annex IV, Part A, Section II, point 19.1, right-hand column, the following is added:'and(e) either, the tubers originate in areas in which Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen are known not to occur; or in areas where Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen are known to occur,- either the tubers originate from a place of production which has been found free from Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen based on an annual survey of host crops by visual inspection of host plants at appropriate times and by visual inspection both externally and by cutting of tubers after harvest from potato crops grown at the place of production, or- the tubers after harvest have been randomly sampled and, either checked for the presence of symptoms after an appropriate method to induce symptoms or laboratory tested, as well as inspected visually both externally and by cutting the tubers, at appropriate times and in all cases at the time of closing of the packages or containers before marketing according to the provisions on closing in Council Directive 66/403/EEC, and no symptoms of Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen have been found.`16. In Annex IV, Part A, Section II, the following point is inserted after point 27:>TABLE>17. In Annex IV, Part A, Section II, point 29.2, right-hand column, the word 'or` is inserted between (a) and (b).18. In Annex IV, Part B, point 24, the text in the left-hand column is replaced by the following:'Plants of Begonia L., intended for planting other than seeds, tubers and corms, and plants of Euphorbia pulcherrima Willd., intended for planting, other than seeds, other than those for which there shall be evidence by their packaging or their flower (or bract) development or by other means that they are intended for sale to final consumers not involved in professional plant production.`19. In Annex V, Part A(I), point 1.1, the word 'Prunus L.` is replaced by 'Prunus L., other than Prunus laurocerasus L. and Prunus lusitanica L.`.20. In Annex V, Part A(I), point 2.1, the words 'Prunus laurocerasus L., Prunus lusitanica L.` are inserted between 'Populus L.` and 'Pseudotsuga Carr.`.21. In Annex V, Part A(II), point 2.1 is replaced by the following:'Plants of Begonia L., intended for planting other than seeds, tubers and corms, and plants of Euphorbia pulcherrima Willd, intended for planting, other than seeds`.22. In Annex V, Part B(I), point 1, the words 'or aquarium plants` are deleted.23. In Annex V, Part B(I), point 1, the words 'Allium ascalonicum L.` are inserted after 'Zea mais L.`.24. In Annex V, Part B(I), point 2 is replaced by the following:'2. Parts of plants, other than fruits and seeds, of- Castanea Mill., Dendranthema (DC) Des. Moul., Dianthus L., Pelargonium l'Herit ex Ait, Phoenix spp., Populus L., Quercus L.,- conifers (Coniferales),- Acer saccharum Marsh., originating in North American countries,- Prunus L., originating in non-European countries.`25. In Annex V, Part B(I), point 5, second indent, the words 'Castanea Mill.` are deleted.